DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims 
In the response filed on 04/22/2021, no claim(s) have been amended, claim(s) 1-8 and 11-16 has/have been canceled, and no claim(s) is/are new. Claim(s) 9, 10 and 17 is/are pending in this application.
	
Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive. 
With respect to claim 9 applicant argued:
“The Office has already found persuasive that the problem faced by the person of ordinary skill in the art when looking at Tiger, would be how to modify the device disclosed by Tiger to optimize the quantity of inerting gas generated and/or delivered to the fuel tanks and, in particular, through the inerting gas generation system.” 

As an initial note, Applicant’s arguments imply that the Office found persuasive that Tiger does not teach how to optimize the quantity of inerting gas through the inerting gas generation system at all. This is not entirely correct. The position taken by the examiner was although Tiger does teach optimizing the quantity of inerting gas generated and/or delivered to the fuel tanks, Tiger did not teach using aircraft velocity or the volume of fuel in the tank when determining inert gas flow requirements however other pieces of prior art were relied upon for this feature.
Applicant then argues:
“Loss, however, even considered with Tiger and Ginsburgh, also does not disclose or suggest, determining ... an inert gas generator flow rate setting ... previously calculated according to ... information relative to the flight of the aircraft ... comprising altitude and velocity (i.e., does not disclose optimizing quantity of inerting gas), as the claim recites. While Loss discloses setting an operating mode of the described system according, in some embodiments, to an altitude sensor and an airspeed sensor, nothing in Loss discloses or suggests - even considered with Tiger and Ginsburgh - that the altitude sensor or the airspeed sensor, or signals received therefore, are used to determine a flow rate setting… 
The Office appears to be reading into Loss disclosure or suggestion that simply does not exist. The Applicant finds nothing in Loss that provides any such context, nor has the Office alleged any evidence of such context, instead concluding without any such evidence that some illusory "context" allows the Office to read into Loss elements that are neither stated nor implied. In fact, Loss appears not to be concerned with the operation of the Flammability Control System itself, but rather only switching the mode of the FCS according to flight stage. To the extent that the Office disagrees, the Office is required to provide, on the record, the precise language in Loss that leads the Office to conclude that Loss controls the flow rate based on the readings of airspeed and altitude. Absent such evidence, this rejection must clearly fail.“


The section of Loss previously cited as teaching the limitation in question was ¶[27] reproduced below:
[0027] In one aspect of this embodiment, the routine 400 starts with the FCS operating, i.e., with the FCS switched "on." In decision block 402, the routine determines whether the aircraft is on the ground. In one embodiment, this determination can be made based on one or more this determination can be made based on one or more signals received from the altitude sensor 136 (and/or a rate-of-climb indicator) and the airspeed sensor 144 (FIG. 1). If the aircraft is not flying in steady cruise mode (for example, if the aircraft is climbing or descending), then the routine repeats without sending a signal to the FCS changing the operating status of the FCS. That is, the routine repeats without switching the FCS "off" or sending a signal to the FCS instructing the FCS to reduce output.
The section explicitly discloses that based on readings from both the altitude and speed sensors, the system determines a mode which in turn is used to determine whether to switch the FCS "off" or “reduce output” of the FCS. Since Loss was drawn to an inerting system which supplied inerting gas it was believed that the recitation of “instructing the FCS to reduce output” was sufficient to make it clear that Loss was controlling the flow of gas to the tank. If this was not clear the examiner apologizes. In order to avoid any further confusion, additional sections from Loss which more explicitly state that flow rate is being controlled have been cited in order to clarify the position. For example ¶[28] states “For example, if the FCS includes an inert gas system, then the signal can instruct the FCS to reduce the flow of inert gas to the fuel tank” which clarifies that by that  “reduce output” in ¶[27] they are in fact controlling the flow of the gas.
The Office appears to recognize this deficiency, implicitly, because the Office does not allege that Loss teaches a technique of using airspeed for determining a flow rate setting, the recited element for which the Office relies on Loss, but instead focuses on language that is not in the claims, and alleges that "Loss teaches of a technique of using airspeed as a factor in controlling the inert gas system." Office action at page 5. 
The Office then goes on to allege that "from the context of the invention [it can be inferred that the system] is controlling the flow rate based on this reading." Office action at page 5. 

With respect to applicant’s assertion that “The Office appears to recognize this deficiency, implicitly, because the Office does not allege that Loss teaches a technique of using 
Lastly applicant requested ”To the extent that the Office disagrees, the Office is required to provide, on the record, the precise language in Loss that leads the Office to conclude that Loss controls the flow rate based on the readings of airspeed and altitude. Absent such evidence, this rejection must clearly fail” The previously cited ¶[27] very explicitly states that “the airspeed sensor” is used in order to determine the mode of the aircraft and the mode determined using the airspeed sensor is then used to make a determination whether it is necessary to switch the FCS "off" or send a signal to the FCS instructing the FCS to reduce output. ¶[28] clarifies that if the FCS includes an inert gas system, then the signal can instruct the FCS to reduce the flow of inert gas. Thus ¶[27] very clearly shows the feature of controlling the FCS to reduce output based on the velocity of the aircraft with ¶[28] clarifying that the FCS is indeed controlling the inert gas flow rate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tiger (US 2015/0041011) in view of Loss (US 2005/0224654) and Ginsburgh (US 6,182,714).

With respect to claim 9, Tiger teaches a method for inerting one or several fuel tanks on an aircraft (Tiger Fig. 1 element 2 ¶[37]), by means of at least one inert gas generator (Tiger Fig. 
i) determining the inert gas requirement (Tiger ¶[11-12, 21]) of the aircraft tank or tanks in real time during the use of the aircraft (Tiger ¶[21-27, 49]), according to an altitude of the aircraft (Tiger ¶[21-27, 49]), 
ii) determining in real time an inert gas generator flow rate (Tiger ¶[11-12, 21]) setting depending on the inert gas requirement of the tank or tanks, transmitted by means for determining the inert gas requirement (Tiger ¶[11-12, 21]), and previously calculated according to (a) a real-time measurement in the tank or tanks and/or the various compartments of a tank (Tiger Claim 23 ¶[21-27, 49]), and 
(b) information relative to the flight of the aircraft (Tiger ¶[27]), the information relative to the flight of the aircraft comprising altitude (Tiger ¶[42, 49]), the settings being transmitted in real time to means for regulating the inert gas generator flow rate (Tiger ¶[27, 42, 49]), 
iii) determining the inert gas distribution control settings in the various tanks and/or in the various compartments of a tank (Tiger ¶[42-44, 49]), the settings being transmitted in real time to the inert gas controlled distribution means in the various tanks and/or in the various compartments of a tank (Tiger Claim 23 ¶[21-27, 49]).
It is noted that although tiger doesn’t specifically talk about multiple tanks, it is well known that aircrafts often have multiple tanks and would be obvious to apply the method to all of them since MPEP 2144.04.VI.B recognizes that a mere duplication of parts is obvious. 
It is recognized by MPEP 2143.I.G that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, as shown above MPEP 2144.04.VI.B contains teaching, suggestion, and/or motivation to modify the reference by duplicating the number of tanks. There is a clear expectation of success because increasing the number of tanks would only require basic engineering which would be well within the skill of one of ordinary skill in the art. Furthermore, there is a clear advantage to including multiple fuel tanks as it allows the aircraft to carry more fuel and thus increases the range of the aircraft. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Tiger to include multiple fuel tanks because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success in doing so.
Tiger does not clearly teach using aircraft velocity or the volume of fuel in the tank when determine inert gas requirements 
Loss teaches a method for inerting a tank (Loss Fig. 1 element 108, Fig. 2 element 102 ¶[16]) wherein determining in real time an inert gas generator flow rate setting depending on the inert gas requirement of the tank or tanks (Loss ¶[3, 17, 27-28]), transmitted by means for velocity and altitude (Loss ¶[27] note: airspeed is an indication of velocity), the settings being transmitted in real time to means for regulating the inert gas generator flow rate (Loss ¶[3, 17, 27-28] specifically wherein the flammability control system (FCS) can be switched off or the output reduced based on the reading to the airspeed sensor used to determine mode, see specifically ¶[27-28 ]which explicitly states the gas flow rate is controlled based on this reading). It will be appreciated that air speed is a direct indication of the velocity of the aircraft (relative to the air). As such, broadly read, velocity as claiming in claim 1 reads on air speed relative to the plane as taught by Loss.
Thus as shown above Tiger teaches a base invention of an inert gas system. Loss teaches a technique of using airspeed as a factor in controlling the flow rate of the inert gas system applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Loss to the base invention of Tiger since it would have resulted in the predictable result of using airspeed as a factor in controlling the flow rate of the inert gas system and would have improved the system by allowing the system to more properly determine the current flight mode of the aircraft which enables the system to make better determinations of the inert gas requirements in situations where aircraft velocity data is available and thus makes the system safer by reducing the risk of the fuel igniting/exploding. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Tiger to apply the technique from the teachings of Loss because the technique taught by Loss was recognized as part of the ordinary capabilities of 
Ginsburgh teaches a method for inerting a tank wherein determining the inert gas requirement, includes (a) a real-time measurement in the tank or tanks and/or the various compartments of a tank, of the volume of fuel (Ginsburgh Col 3:44- 4:4]). 
Thus as shown above Tiger teaches a base invention of an inert gas system. Ginsburgh teaches a technique of using volume as a factor in controlling the inert gas system applicable to the base invention applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Ginsburgh to the base invention of Tiger since it would have resulted in the predictable result of volume as a factor in controlling the inert gas system applicable to the base invention and would have improved the system by allowing the system to make better determinations of the inert gas requirements in situations where aircraft volume data is available and thus makes the system safer by reducing the risk of the fuel igniting/exploding. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Tiger to apply the technique from the teachings of Ginsburgh because the technique taught by Ginsburgh was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Tiger that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 17 Tiger as modified in claim 9 teaches the inerting device further comprising: receiving the altitude and velocity from an onboard computer of the aircraft  (Tiger Claim 23 ¶[21-27, 49], Loss ¶[27]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tiger (US 2015/0041011) in view of Loss (US 2005/0224654) and Ginsburgh (US 6,182,714) and further in view of Hagh (US 2012/0325811).
 
With respect to claim 10 Hagh teaches the inerting device further comprising: determining in real-time an energy consumption setting for the inert gas generator depending on the inert gas requirement of the aircraft tank or tanks, transmitted by the means for determining the inert gas requirement (Hagh ¶[2]).
Thus as shown above Tiger teaches a base invention of an inert gas system. Hagh teaches a technique of determining in real-time an energy consumption setting for the inert gas generator depending on the inert gas requirement of the aircraft tank or tanks, transmitted by the means for determining the inert gas requirement applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Hagh to the base invention of Tiger since it would have resulted in the predictable result of determining in real-time an energy consumption setting for the inert gas generator depending on the inert gas requirement of the aircraft tank or tanks, transmitted by the means for determining the inert gas requirement and would have improved the system it ensures that the inerting system .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-41904190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. S. F./

/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665